1                                                                           HONORABLE TIMOTHY W. DORE

2
                                                       HEARING DATE: MONDAY, NOVEMBER 19, 2018
3                                                      HEARING TIME: 9:00 A.M.
                                                       LOCATION: SEATTLE, COURTROOM 8106
4                                                      RESPONSE DATE: AT TIME OF HEARING

5

6

7

8                                               UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF WASHINGTON
9
         In re
10                                                                       Lead Case No. 18-14380-TWD
         SEATTLE PROTON CENTER, LLC 1
11                                                                       (I) EMERGENCY MOTION FOR ORDER
                                                Debtors.                 SCHEDULING COMBINED HEARING;
12                                                                       AND
                                                                         (II) MOTION FOR ORDER APPROVING
13                                                                       ADEQUACY OF PREPETITION
                                                                         SOLICITATION PROCEDURES,
14                                                                       APPROVING ADEQUACY OF
                                                                         DISCLOSURE STATEMENT, AND
15                                                                       CONFIRMING PLAN

16                The above-captioned debtors and debtors-in-possession (the “Debtors”) move the Court

17       pursuant to Bankruptcy Code 2 sections 105, 1123(a), 1124, 1125, 1126 and 1128, Federal Rules of

18       Bankruptcy Procedure 3016, 3017, 3018 and 3020 and Local Rules of Bankruptcy Procedure Western

19       District of Washington 3017-1 and 3020-1, for entry of two orders:

20                (A)        an Order Scheduling a Combined Hearing (defined herein); and

21

22                The Debtors are Seattle Proton Center, LLC, Bankruptcy Case No. 18-14380, Procure Seattle Holdings, LLC,
                  1

         Bankruptcy Case No. 18-14381, and Seattle Proton Center Holdings, Bankruptcy Case No. 18-14382.
23                2
                      11 U.S.C. § 101 et seq.

                                                                                             B USH K ORNFELD            L LP
         EMERGENCY MOTION FOR SCHEDULING ORDER AND FOR                                                LAW OFFICES
         APPROVAL OF MATTERS FOR COMBINED HEARING– Page 1                                        601 Union St., Suite 5000
                                                                                              Seattle, Washington 98101-2373
                                                                                                 Telephone (206) 292-2110
                                                                                                 Facsimile (206) 292-2104
     2082 20141 cj1534031t
      Case 18-14380-TWD                 Doc 14      Filed 11/14/18   Ent. 11/14/18 17:58:36           Pg. 1 of 9
1                 (B)        an Order, for entry at the time of the Combined Hearing, approving the adequacy of

2        prepetition solicitation procedures, the adequacy of the Disclosure Statement (defined herein), and

3        confirmation of the Plan (defined herein).

4                 This motion is based upon the files and records herein and upon the Declarations of Anna

5        Karin Andrews and Joseph M. Raicevich in Support of First Day Motions, and on the accompanying

6        Declaration of Aimee S. Willig.

7                                                  I.      BACKGROUND

8        A.       The Debtors and Events Leading Up to Bankruptcy

9                 The Debtors commenced these Chapter 11 cases on November 14, 2018, and are managing

10       their affairs as a debtors-in-possession under 11 U.S.C. §§ 1107 and 1108. As set forth in the First

11       Day Declarations, these Chapter 11 cases were filed on a consensual bases in connection with

12       restructure of the Debtors’ prepetition debt with their primary creditors: Senior Secured Lenders,

13       IBA, and SCCA. 3 As part of the prepetition negotiations, the Debtors entered into the Plan Support

14       and Lock Up Agreement dated as of November 12, 2018 (“Plan Support Agreement”) with the

15       Lenders, IBA and SCCA. Andrews Decl. Under the Plan Support Agreement, the Debtors agreed to

16       implement the negotiated financial restructuring, and the supporting parties agreed to support and vote

17       for the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization (the “Plan”). Id.

18       B.       Solicitation

19                In accordance with the Plan Support Agreement, the Debtors commenced prepetition, out-of-

20       court, solicitation of votes on November 12, 2018 (the “Solicitation Date”). On the Solicitation Date,

21       the Debtors caused their counsel, Bush Kornfeld LLP, to distribute copies of the Disclosure Statement

22
                  Capitalized terms not defined in this Motion shall have their meaning as ascribed in the First Day
                  3
23       Declarations.

                                                                                          B USH K ORNFELD            L LP
         EMERGENCY MOTION FOR SCHEDULING ORDER AND FOR                                             LAW OFFICES
         APPROVAL OF MATTERS FOR COMBINED HEARING– Page 2                                     601 Union St., Suite 5000
                                                                                           Seattle, Washington 98101-2373
                                                                                              Telephone (206) 292-2110
                                                                                              Facsimile (206) 292-2104
     2082 20141 cj1534031t
      Case 18-14380-TWD              Doc 14     Filed 11/14/18     Ent. 11/14/18 17:58:36          Pg. 2 of 9
1        In Support of Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization (“Disclosure

2        Statement”), the Plan, and the appropriate ballot (together, the “Solicitation Package”) to each entity

3        entitled to vote to accept or reject the Plan. Andrews Decl., Willig Decl. The Debtors established

4        December 12, 2018 (30 calendar days after Solicitation Date) as the deadline by which completed

5        ballots had to be received by Bush Kornfeld LLP. Willig Decl. The ballots further provided that

6        immediately upon receipt of all ballots of voting classes under the Plan, the Debtors would commence

7        efforts to file the above-captioned cases. Id.

8                 Solicitation Packages were distributed to holders of Claims in classes deemed impaired under

9        the Plan and entitled to vote on the Plan, which are Classes 1, 2, and 3. Willig Decl. The Debtors did

10       not solicit votes to accept or reject the Plan from holders of Claims in Class 4 or Interests in Class 5,

11       which are unimpaired and deemed to have accepted the Plan pursuant to Bankruptcy Code section

12       l126(f). Id.

13                Ballots were cast in acceptance of the Plan as follows:

14                           Class 1: Secured Claims of Senior Secured Lenders
                             Class 1 has accepted the Plan.
15                           Percentage number of acceptances: 100%
                             Percentage dollar amount of acceptances: 100%
16
                             Class 2: Claims of IBA
17                           Class 2 has accepted the Plan.
                             Percentage number of acceptances: 100%
18                           Percentage dollar amount of acceptances: 100%

19                           Class 3: Claim of SCCA
                             Class 3 has accepted the Plan.
20                           Percentage number of acceptances: 100%
                             Percentage dollar amount of acceptances: 100%
21

22       ///

23       ///

                                                                                       B USH K ORNFELD            L LP
         EMERGENCY MOTION FOR SCHEDULING ORDER AND FOR                                          LAW OFFICES
         APPROVAL OF MATTERS FOR COMBINED HEARING– Page 3                                  601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
     2082 20141 cj1534031t
      Case 18-14380-TWD              Doc 14    Filed 11/14/18    Ent. 11/14/18 17:58:36         Pg. 3 of 9
1        C.       Overview of the Plan and Combined Hearing

2                 The Debtors’ Plan provides for refinancing of the Senior Secured Debt through issuance of

3        municipal taxable bonds. Andrews Decl. Substantial work and planning has occurred prepetition to

4        arrange for this bond issuance post-confirmation. Id. Due to the dynamics of the bond market, it is

5        important to complete this issuance before the end of 2018, if at all possible. Id. In order to have a

6        realistic opportunity to complete and close the issuance on this timetable, it is imperative that the Plan

7        be confirmed no later than the end of November or the first few days of December. Id. For these

8        reasons, along with the fact that all of the impaired classes of creditors have reviewed and accepted

9        the Disclosure Statement prepetition and have already voted to accept the Plan, the Debtors request

10       that the Court combine approval of the Disclosure Statement with the hearing on Plan confirmation.

11                                                II.   REQUESTED RELIEF

12                The Debtors seek entry of an order (“Scheduling Order”) setting a combined hearing

13       (“Combined Hearing”) for approval of prepetition solicitation procedures, approval of the Disclosure

14       Statement and confirmation of the Plan, which combined hearing the Debtors believe to be necessary

15       and justified in these Chapter 11 Cases as discussed more fully below:

16                a.         Combined Hearing on Adequacy of
                             Prepetition Solicitation,
17                           Adequacy of Disclosure Statement,
                             Plan Confirmation.                    No later than December 5, 2018
18
                  b.         Objection Deadline                    December 3, 2018 (or, if hearing date is earlier,
19                                                                 two days prior)

20

21                In addition to the Scheduling Order, this Motion seeks, for consideration by the Court at the

22       Combined Hearing, (i) approval of the Debtors’ prepetition solicitation procedures; (ii) approval of the

23       Debtors’ Disclosure Statement; and (iii) confirmation of the Plan. In support of Plan confirmation, the

                                                                                        B USH K ORNFELD            L LP
         EMERGENCY MOTION FOR SCHEDULING ORDER AND FOR                                           LAW OFFICES
         APPROVAL OF MATTERS FOR COMBINED HEARING– Page 4                                   601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
     2082 20141 cj1534031t
      Case 18-14380-TWD              Doc 14       Filed 11/14/18   Ent. 11/14/18 17:58:36        Pg. 4 of 9
1        Debtors shall file a Summary of Ballots and Preconfirmation Report pursuant to Local Rules of

2        Bankruptcy Procedure 3018 and 3020.

3                                                 III.    AUTHORITY

4        A.       Combined Hearing

5                 Bankruptcy Code section 105 expressly authorizes courts to combine a hearing on a disclosure

6        statement with a hearing on confirmation of a plan of reorganization: “[T]he hearing on approval of

7        the disclosure statement may be combined with the hearing on confirmation of the plan.” 11 U.S.C. §

8        105(d)(2)(B)(vi). In cases involving prepackaged plans, courts routinely conduct combined hearings

9        to approve the disclosure statement, plan, and solicitation procedures shortly after a debtor files its

10       chapter 11 petition. See, e.g., 16 Collier on Bankruptcy § 21.14 (Prepackaged Plan of Reorganization)

11       (16th 2018); Central District of California Bankruptcy Court Local Rule 2081-1(b) Prepackaged

12       Plans. (plan confirmation hearing as to which voting was conducted prepetition must be scheduled, if

13       practicable, no more than 30 days after the order for relief).

14                The Debtors seek entry of the Scheduling Order for the Combined Hearing in order to promote

15       judicial economy, expedite the Debtors’ emergence from bankruptcy and minimize adverse effects of

16       the chapter 11 filings upon the Debtors’ business and going concern value. The Debtors’ Plan

17       provides for refinancing of the Senior Secured Debt through issuance of municipal taxable bonds.

18       Substantial work and planning has occurred prepetition to arrange for this bond issuance post-

19       confirmation. Due to the dynamics of the bond market, it is important to complete this issuance

20       before the end of 2018, if at all possible. In order to have a realistic opportunity to complete and close

21       the issuance on this timetable, it is imperative that the Plan be confirmed no later than the end of

22       November or the first few days of December. For these reasons, along with the fact that all of the

23       impaired classes of creditors have reviewed and accepted the Disclosure Statement prepetition and

                                                                                       B USH K ORNFELD            L LP
         EMERGENCY MOTION FOR SCHEDULING ORDER AND FOR                                          LAW OFFICES
         APPROVAL OF MATTERS FOR COMBINED HEARING– Page 5                                  601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
     2082 20141 cj1534031t
      Case 18-14380-TWD           Doc 14     Filed 11/14/18     Ent. 11/14/18 17:58:36          Pg. 5 of 9
1        have already voted to accept the Plan, the Debtors request that the Court combine approval of the

2        Disclosure Statement with the hearing on Plan confirmation.

3        B.       Adequacy of Prepetition Solicitation

4                 1.         The Ballot

5                 Bankruptcy Rule 3018(c) provides, in part, that “[a]n acceptance or rejection [of a proposed

6        plan of reorganization] shall be in writing, identify an authorized agent, and conform to the

7        appropriate Official Form.” Fed. R. Bankr. P. 3018(c). The ballots distributed to the voting classes

8        for voting on the Plan conformed with the Official Form 314. Willig Decl.

9                 2.         The Solicitation Period

10                Bankruptcy Rule 3018(b) requires that the solicitation period in a prepackaged chapter 11 case

11       not to be for an unreasonably short amount of time. For guidance, the Debtors note the following

12       solicitation periods set forth under the Procedural Guidelines for Prepackaged Chapter 11 Cases in the

13       United States Bankruptcy Court for the Southern District of New York, each measured from the date

14       of commencement of mailing: (a) for publicly traded securities, a twenty (20) business days; (b) for

15       non-publicly traded securities, ten (10) business days; and (c) for all other claims and interests,

16       twenty (20) business days. Here, the Debtors provided a thirty (30) calendar day voting period

17       measured from the date the ballots were emailed to counsel for the voting parties. Willig Decl. Such

18       a time period allowed adequate time for holders of claims in the voting classes to vote on the Plan as

19       is evidenced by the votes received. The Debtors instructed that, for votes to be counted as votes to

20       accept or reject the Plan, all ballots must be properly executed, completed and delivered by to the

21       physical address indicated, or to the email address indicated, so that they were actually received no

22       later than the voting deadline. The holders of claims were instructed to relay their decision to accept

23       or reject the Plan in accordance with the terms of the ballots included in the Solicitation Packages.

                                                                                       B USH K ORNFELD           L LP
         EMERGENCY MOTION FOR SCHEDULING ORDER AND FOR                                         LAW OFFICES
         APPROVAL OF MATTERS FOR COMBINED HEARING– Page 6                                 601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                                                                                          Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
     2082 20141 cj1534031t
      Case 18-14380-TWD               Doc 14    Filed 11/14/18   Ent. 11/14/18 17:58:36        Pg. 6 of 9
1        The Debtors therefore believe the prepetition solicitation procedures were reasonable under the

2        circumstances and therefore in compliance with the Bankruptcy Code and the Bankruptcy Rules.

3                 3.         The Tabulation

4                 Section l126(c) of the Bankruptcy Code provides, in relevant part, that a class of claims has

5        accepted a plan if such plan has been accepted by creditors that hold at least two-thirds in amount and

6        more than one-half in number of the allowed claims of such class held by creditors that have accepted

7        or rejected the plan. 11 U.S.C. § 1126(c). Additionally, Bankruptcy Rule 3018(c) provides, in

8        relevant part, that “[a]n acceptance or rejection [of a plan] shall be in writing, identify the plan or

9        plans accepted or rejected, be signed by the creditor or equity security holder or an authorized agent

10       and conform to the appropriate Official Form.” Fed. R. Bankr. P. 3018(c).

11       C.       Adequacy of Disclosure Statement

12                Pursuant to Bankruptcy Code section 1125, the proponent of a proposed chapter 11 plan must

13       provide holders of impaired claims and interests entitled to vote on the plan “adequate information”

14       regarding the plan. 11 U.S.C. § 1125(b). Specifically, Bankruptcy Code section l 125(a)(l) provides,

15       in relevant part, as follows: “‘[A]dequate information' means information of a kind, and in sufficient

16       detail, as far as is reasonably practicable in light of the nature and history of the debtor and the

17       condition of the debtor's books and records, including a discussion of the potential material Federal

18       tax consequences of the plan to the debtor, any successor to the debtor, and a hypothetical investor

19       typical of the holders of claims or interests in the case, that would enable such a hypothetical investor

20       of the relevant class to make an informed judgment about the plan . . . .” 11 U.S.C. § 1125(a)(l ).

21                Adequate information is “a flexible concept that permits the degree of disclosure to be tailored

22       to the particular situation.” 2010-1 CRE Venture, LLC v. VDG Chicken, LLC (In re VDG Chicken,

23       LLC), 2011 Bankr. LEXIS 1795, at *11 (B.A.P. 9th Cir. Apr. 11, 2011) (citing Official Committee of

                                                                                        B USH K ORNFELD            L LP
         EMERGENCY MOTION FOR SCHEDULING ORDER AND FOR                                           LAW OFFICES
         APPROVAL OF MATTERS FOR COMBINED HEARING– Page 7                                   601 Union St., Suite 5000
                                                                                         Seattle, Washington 98101-2373
                                                                                            Telephone (206) 292-2110
                                                                                            Facsimile (206) 292-2104
     2082 20141 cj1534031t
      Case 18-14380-TWD              Doc 14   Filed 11/14/18     Ent. 11/14/18 17:58:36          Pg. 7 of 9
1        Unsecured Creditors v. Michelson (In re Michelson), 141 B.R. 715, 718-19 (Bankr. E.D. Cal. 1992)).

2        The determination of what is adequate information is subjective and made on a case by case basis, and

3        is largely within the discretion of the bankruptcy court. Comput. Task Grp., Inc. v. Brotby (In re

4        Brotby), 303 B.R. 177, 193 (B.A.P. 9th Cir. 2003) (citing In re Texas Extrusion Corp., 844 F.2d

5        1142, 1157 (5th Cir. 1988)).

6                 Here, the Disclosure Statement reflects a summary of the Plan and, in particular, the effect of

7        the terms of the Plan on holders of claims and equity interests and parties in interest that would result

8        if the Plan is confirmed and consummated. The Disclosure Statement also contains the pertinent

9        information necessary for holders of claims to vote on the Plan to make an informed decision about

10       whether to vote to accept or reject the Plan. Specifically, the Disclosure Statement includes

11       information regarding, among other things:

12                a.         the Plan;

13                b.         the history of the Debtors, including certain events leading to the anticipated

14                commencement of the Chapter 11 Cases;

15                c.         the operation of the Debtors’ business;

16                d.         the Debtors’ prepetition capital structure and indebtedness;

17                e.         the classification and treatment of claims and equity interests under the Plan;

18                f.         certain federal income tax law consequences of the Plan;
19                g.         the means for implementation of the Plan; and
20                h.         injunctive provisions of the Plan.
21                The Debtors respectfully submit that the Disclosure Statement contains sufficient information
22       for a hypothetical reasonable investor to make an informed judgment about the Plan and complies
23       with all aspects of Bankruptcy Code section 1125.

                                                                                            B USH K ORNFELD           L LP
         EMERGENCY MOTION FOR SCHEDULING ORDER AND FOR                                              LAW OFFICES
         APPROVAL OF MATTERS FOR COMBINED HEARING– Page 8                                      601 Union St., Suite 5000
                                                                                            Seattle, Washington 98101-2373
                                                                                               Telephone (206) 292-2110
                                                                                               Facsimile (206) 292-2104
     2082 20141 cj1534031t
      Case 18-14380-TWD                  Doc 14   Filed 11/14/18    Ent. 11/14/18 17:58:36          Pg. 8 of 9
1        D.       Plan Confirmation

2                 In support of Plan confirmation, the Debtors shall file a Summary of Ballots and

3        Preconfirmation Report pursuant to Local Rules of Bankruptcy Procedure 3018 and 3020.

4        E.       Scheduling of Contract and Lease Assumption Motion

5                 The Debtors seek to assume all contracts and leases to which they are a party. For purposes of

6        efficiency, the Debtors seek to have their assumption motion heard at the time of the Combined

7        Hearing.

8                                                IV.     CONCLUSION

9                Wherefore, the Debtors respectfully request the Court approve the relief requested herein.

10                DATED this 14th day of November, 2018.

11                                                             BUSH KORNFELD LLP

12                                                             By /s/ Aimee S. Willig
                                                                 Aimee S. Willig, WSBA #22859
13                                                             Attorneys for Debtors-In-Possession

14

15

16

17

18

19

20

21

22

23

                                                                                     B USH K ORNFELD            L LP
         EMERGENCY MOTION FOR SCHEDULING ORDER AND FOR                                        LAW OFFICES
         APPROVAL OF MATTERS FOR COMBINED HEARING– Page 9                                601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                                                                                         Telephone (206) 292-2110
                                                                                         Facsimile (206) 292-2104
     2082 20141 cj1534031t
      Case 18-14380-TWD           Doc 14     Filed 11/14/18     Ent. 11/14/18 17:58:36        Pg. 9 of 9
